Citation Nr: 1401882	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-25 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, including an anxiety disorder, posttraumatic stress disorder (PTSD), and major depressive disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.


FINDINGS OF FACT

1.  The Veteran had a low back injury during active duty and the probative medical evidence of record indicates his current low back disorder is as likely as not related to the in-service injury.

2.  Resolving reasonable doubt in the Veteran's favor, his anxiety disorder is as likely as not related to service.

3.  The Veteran does not have a diagnosis of PTSD based on an in-service stressor.

4.  The Veteran's depression first manifested many years after service and the most probative evidence indicates it is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3.  The criteria for service connection for major depressive disorder and PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2006 letter, prior to the initial adjudications of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

By means of a July 2006 letter, the Veteran has received all essential notice noted above and he has had a meaningful opportunity to participate in the development of his claims; he is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board finds VA made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  Here, the Veteran's service records and VA and non-VA records are associated with the claims file.  The Veteran was also provided with VA examinations and a VHA opinion was obtained.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Compliance with the Board's remand directives was achieved through development of the claim. 

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the undersigned explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry. First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Low Back

The Veteran contends his current low back disability is related to service, although the record contains conflicting evidence as to his reported onset of symptoms with a July 2007 record showing he reported an onset of back pain in 1972 or 1973 and a March 2008 record showing he reported an onset of back pain following a 1989 twisting injury.  The impression of the January 1989 injury was lumbosacral strain that improved with treatment.

The Board finds the evidence of record is in equipoise as to the etiology of the Veteran's current low back disorder.  He is shown to have had an impression of low back strain in November 1973 following weightlifting in service, which a private physician essentially opined is related to his current low back disorders.  In contrast, an August 2010 VA examiner offered an opposing opinion that the current lumbar disability is less likely than not caused by the in-service injury.  Both opinions are equally probative and neither medical professional attributed the disability to the post-service injury.

When the evidence in favor of a claim is equally probative as evidence against the claim, the benefit of the doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.  On this basis, service connection is granted for a low back disability.


B.  Anxiety Disorder

The Veteran contends he has an acquired psychiatric disorder related to his service.

Records show the Veteran served on board the U.S.S. Enterprise and research shows this vessel was engaged in combat.  Therefore, it is conceded he had stressful events during his service.

Post service treatment records include a diagnosis of anxiety.  See records in March 2008 and October 2011.

On June 2012 VA examination, the psychologist opined based on the examination, history, and review of the record that the Veteran's military service stressors minimally contributed to his anxiety.  Although service is not the sole or primarily cause for the claimed disability, there is nevertheless an etiological link established between his current anxiety disorder and military service.  On this basis, service connection is established for anxiety disorder.

C.  Major Depressive Disorder 

Treatment records show the Veteran has a diagnosis of depressive disorder, but the Board finds the preponderance of the evidence is against the claim for service connection.

The Veteran's service treatment records are silent for mental health issues or complaints, and depression was not diagnosed until 2007, many years after he separated from service.  In the appropriate circumstance, such as here, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991).

There is also no competent and credible evidence directly relating his depression to military service.  On September 2010 VA examination, the psychologist diagnosed depressive disorder, by history, and commented that the Veteran's overall functioning appeared moderately impaired due to his depressive condition, which by the Veteran's report and through available records appears to have developed in 2007 or sometime earlier (i.e., between his retirement in 2005 and divorce in 2007).

On June 2012 VA examination, the psychologist opined depression was less likely than not incurred in or caused by service.  Her rationale was that it was likely related to other events such as the Veteran's childhood, health concerns, loneliness, and relationship problems with his daughter.  She also noted the Veteran did not make any connection between his depression and military experiences and that he first sought treatment due to his divorce.

Both examiners offered highly probative opinions based on all available lay and medical evidence.  Both are also consistent with the evidence of record.  There is no equally probative opinion that supports the claim.

Thus, in the absence of competent and credible evidence directly relating his depression to his military service, the preponderance of the evidence is against this claim.  This being the case, the benefit-of-the-doubt doctrine is inapplicable, and this claim resultantly must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  PTSD

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen, 10 Vet. App. at 128.

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)). 

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010).  

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

While some treatment records reflect a diagnosis of PTSD and other records only reflect the presence of PTSD symptoms, VA psychologists that addressed the DSM-IV stated the full criteria were not met.  See the September 2010 and June 2012 VA examinations.  In this respect, the medical evidence as to treatment and the Veteran's self-reports have been investigated by medical diagnosticians, and found to not support a connection between PTSD and the Veteran's military service. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Here, the opinions of the September 2010 and June 2012 VA examiners are the most probative since they provided the most detailed information.  Each examiner indicated the Veteran's records were reviewed, considered the DSM IV criteria, and identified specific areas in which the criteria were or were not met.  When weighing the probative value of evidence, the Board must give greater weight to records that provide more thorough information and the basis of the opinion.  In contrast, treatment records where PTSD was shown as a diagnosis did not identify the basis for the diagnosis or, more importantly, identify the stressor or event upon which the diagnosis was based.  Given the brevity of these documents and lack of rationale provided, they are afforded less probative value than the VA examination reports.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997), see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

Since the weight of the evidence tends to show the Veteran does not have a diagnosis of PTSD, service connection may not be established on this basis.


ORDER

Service connection for a low back disability is granted.

Service connection for anxiety disorder is granted.

Service connection for major depressive disorder and PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


